Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 2-21  are to be found in claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869  (as the application claims 2-21  fully encompasses claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869).  The difference between the application claims 2-21  and the claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869 lies in the fact that the patent claims includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869 is in effect a “species” of the “generic” invention of the application claims 2-21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2-21 is anticipated by claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869, it is not patentably distinct from claims 1-20 of U.S. Patent No. 10,701,518 and claims 1-19 of US Patent No.: 10, 972, 869.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer et al. US Patent Pub. No.: 2018/0328747, hereinafter, ‘Farmer’.
 	Consider claims 2, and as applied to claims 11 and 20, Farmer teaches a method comprising: receiving a request for delivery service from a user device of a requester(e.g., see at least claim 1 “ receiving, by a dynamic transportation matching system, transport request information associated with a requestor computing device” ); in response to receiving the request, detecting one or more environmental conditions at a location associated with the delivery service(e.g., see at least claim 8 –“determining a subset of the plurality of alternate request locations based on data associated with the requestor, including at least one of walking distance preference data, historical walking data, age, average walking speed data, elevation data, weather data, current time, or road safety data” ); accessing, from a data storage, a walking profile of a service provider that is providing the delivery service; determining, by a hardware processor, a walking forecast for the service provider by applying the detected one or more environmental conditions at the location associated with the delivery service to the walking profile; determining a time estimate for the service provider to arrive at the location associated with the delivery service based on the walking forecast(e.g., see at least claim 8 –“determining a subset of the plurality of alternate request locations based on data associated with the requestor, including at least one of walking distance preference data, historical walking data, age, average walking speed data, elevation data, weather data, current time, or road safety data” ); and causing presentation of a notification that includes the time estimate(e.g., see at least claims 1-2 and 8).
 	Consider claims 3 and 12, Farmer teaches wherein the location associated with the delivery service comprises a pickup location of an item to be delivered (e.g., this is met by at least claim 1 – personal transport service).
 	Consider claims 4 and 13, Farmer teaches wherein the location associated with the delivery service comprises a delivery location (e.g., this is met by at least claim 1 ).
 	Consider claims 6 and 15, Farmer teaches claimed invention further comprising: detecting that a pickup time or drop-off time is approaching; and in response to the detecting, updating the time estimate based on current one or more environmental conditions at the location associated with the delivery service (e.g., see at least 0049 and 00071 ).
 	Consider claims 7 and 16, Farmer teaches wherein determining the time estimate further comprises including a driving time for the service provider to arrive at the location associated with the delivery service(e.g., this is met by at least claim 1 ).
 	Consider claims 8 and 17, Farmer teaches wherein causing presentation of the notification comprises causing presentation of the time estimate along with directions (e.g., this is met by at least claim 1 ).
 	Consider claims 9 and 18, Farmer teaches wherein causing presentation of the notification comprises causing presentation of the notification to a device of the service provider(e.g., this is met by at least claim 1 ).

 	Consider claims 10 and 19, Farmer teaches wherein causing presentation of the notification comprises causing presentation of the notification to the user device of the requester(e.g., this is met by at least claim 1 ).
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646